DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  the phrase “the strain gauge” in line 1 needs to be changed to “the at least two strain gauges”.  Appropriate corrections are required.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-7 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,417,144 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards a power measurement assembly comprising a crank arm defining an outer surface between a pedal aperture and a second end (bottom bracket aperture) of the crank arm, at least two strain gauges on the outer surface of the crank arm and a housing affixed to the outer surface of the crank arm and disposed entirely at a location between the pedal aperture and the second end/bottom bracket aperture, the housing covering the at least two strain gauges. Specifically, claims 2-3, 7, 11-12 and 16 of the current application, correspond to claim 1 of U.S. Patent No. 9,417,144 B2, claims 4 and 13 of the current application, correspond to claim 2 of U.S. Patent No. 9,417,144 B2, claims 5 and 14 of the current application, correspond to claim 3 of U.S. Patent No. 9,417,144 B2, and claims 6 and 15 of the current application, correspond to claim 4 of U.S. Patent No. 9,417,144 B2. 

Claims 2-7 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11, 15-16, 20 and 22 of U.S. Patent No. 10,076,681 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards a power measurement assembly comprising a crank arm defining an outer surface between a pedal aperture and a second end (bottom bracket aperture) of the crank arm, at least two strain gauges on the outer surface of the crank arm and a housing affixed to the outer surface of the crank arm and disposed entirely at a location between the pedal aperture and the second end/bottom bracket aperture, the housing covering the at least two strain gauges. Specifically, claims 2-3, 7, 11-12 and 16 of the current application, correspond to claims 1, 11, 15 and 20 of U.S. Patent No. 10,076,681 B2, claims 4 and 13 of the current application, correspond to claims 2 and 16 of U.S. Patent No. 10,076,681 B2, claims 5 and 14 of the current application, correspond to claims 3 and 22 of U.S. Patent No. 10,076,681 B2, and claims 6 and 15 of the current application, correspond to claim 4 of U.S. Patent No. 10,076,681 B2.

Claims 2-4, 6-13 and 15-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,162,854 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards a method of measuring pedaling power comprising receiving, at a processing device, an output from a circuit including a strain gauge (which can include four strain gauge elements) mounted on an outer surface of a crank arm, the strain gauges being disposed within/covered by a housing affixed to the outer surface of the crank arm entirely between a pedal aperture and a bottom bracket aperture (between two ends of the crank arm), obtaining a pedaling force from the circuit and transmitting information representative of the pedaling force/power. Specifically, Claims 2-3, 7, 11-12 and 16-18 of the current application, corresponds to claim 1 of U.S. Patent No. 11,162,854 B2, claims 4 and 13 of the current application, correspond to claim 5 of U.S. Patent No. 11,162,854 B2, claims 6 and 15 of the current application, correspond to claim 6 of U.S. Patent No. 11,162,854 B2, and claims 8-10 and 19-20 of the current application, correspond to claims 2-4 of U.S. Patent No. 11,162,854 B2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 17-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Petzke (DE10007841A1).
Regarding claim 17, Petzke discloses a method of measuring pedaling power (claim 1) comprising: receiving, at a processing device, an output from a circuit including a strain gauge (6) mounted on an outer surface of a crank arm (2), the strain gauge disposed within a housing (3 with 9 and 11) affixed to the outer surface of the crank arm entirely between a first end and a second end of the crank arm (Fig. 1, as shown below), wherein the crank arm includes a pedal aperture at the first end (as shown below, ¶ [10], ¶ [21], ¶ [23], ¶ [63], ¶ [65], ¶ [70], ¶ [71], claim 1); obtaining, at the processing device, a pedaling force based on the output from the circuit (¶ [8], claim 1); and transmitting information representative of the pedaling force (¶ [8], ¶ [70], ¶ [79]).  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second end)]
    PNG
    media_image1.png
    814
    600
    media_image1.png
    Greyscale

[AltContent: textbox (First end)]

[AltContent: arrow][AltContent: textbox (Pedal aperture)]
    PNG
    media_image2.png
    755
    738
    media_image2.png
    Greyscale

Regarding claim 18, Petzke discloses the method further comprising: obtaining, at the processing device, a power using at least the pedaling force and a revolution speed of the crank arm and wherein the information representative of the pedaling force comprise the power (¶ [23], ¶ [76], claim 1).  
Regarding claim 19, Petzke discloses wherein the strain gauge further comprises a substrate (¶ [40], ¶ [42], since a thin-film technology is used, the strain gauges comprise a substrate).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petzke as applied to claims 17 and 19 above, and further in view of Meggiolan (US 2008/0236293 A1) and Twery (US 2008/0249421 A1). 
Regarding claim 20, Petzke teaches wherein the strain gauge comprises four strain gauge elements on the substrate, (¶ [42], claim 1, at least two pairs of strain gauges).
Petzke is silent about the circuit comprising the four strain gauge elements connected in a Wheatstone bridge.
Regarding claim 20, Meggiolan teaches wherein a circuit comprising four strain gauge elements connected in a Wheatstone bridge (Figs. 1a-1c, ¶ [53], ¶ [80])
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Petzke’s invention wherein the circuit comprising the four strain gauge elements connected in a Wheatstone bridge as taught by Meggiolan in order to provide more accurate measurements for calculating a more accurate power value.  

Petzke in view of Meggiolan teaches the substrate (see above). The substrate is within the housing and the housing is attached/connected to the outer surface of the crank arm via screws (10). As such, the substrate is indirectly attached/connected to the outer surface of the crank arm via the housing. However, Petzke in view of Meggiolan is silent about the form of connection being adhesion.
Regarding claim 20, Twery teaches a housing (210) being adhered to a recess of a support frame (216, ¶ [15], Upon modification of Petzke in view of Meggiolan with the features of Twery, the housing would be adhered to the outer surface of the crank arm. Thereby, the substrate within the housing would indirectly be adhered to the outer surface of the crank arm. Please note that as much as applicant has shown/disclosed the “substrate” being adhered to the outer surface of the crank arm, Petzke in view of Meggiolan and Twery would have such formation as well. Applicant in ¶ [0007] states that the strain gauges are positioned such as through an adhesive, on a common wall of the crank arm, in ¶ [0009] states that the set of strain gauges are adhered to the at least one unmodified sidewall, such as through an adhesive or even tape…a power assembly housing adhered to the at least one unmodified sidewall, in ¶ [0030] states that it is possible to attached the housing 14 to the crank using tape, adhesive or other mechanisms, in ¶ [0032] states the power assembly may also be adhered, non-mechanically fastened, to any form of existing crank arm, strain gauges may be adhered directly to a particular crank wall, and in ¶ [0033] states that the strain gauge may be pre-mounted on a substrate in a desired configuration, and the substrate mounted to the crank. According to the specification, the housing and/or the strain gauges can be adhered to the crank arm).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Petzke’s invention in view of Meggiolan to have the hosing (therefore the substrate) being connected to the crank arm by way of adhesion,  as taught by Twery, in order to provide a more secure and stable connection between the parts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHILA JALALZADEH ABYANEH/           Examiner, Art Unit 3784